Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of Claims 21, 22, 23, 24, 25, 26, 27, 28, 32, 29, 30, 31, 33, 34, 35, 36, 37, 38, 39, 40 under Double Patenting are withdrawn in view of Applicant’s filing of electronic Terminal Disclaimer on 6/17/2022.


Reasons for Allowance

Claim 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 21, 33, 37, the prior art of record, specifically the prior art Gruber teaches an augmented environment that applying lighting effect on real object in combined with virtual object for user to see in AR environment. The prior art Anzai teaches using text information displayed on the physical object to identify information about the object when using the AR device. Additional prior arts Guan teaches using identification information including name description and quantity regarding the scanned product. However, none of the prior art cited alone or in combination provides motivation to teach “textual object indicates item identification information of an item included in the physical object, wherein the item identification comprises a name of the item included in the physical object”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 22-32, 34-36, 38-40, they are allowable due to their dependency to the independent Claims 21, 33, 37 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619